Exhibit 10.3

 

FORM OF FIRST AMENDMENT TO SEVERANCE

AND CHANGE IN CONTROL AGREEMENT OF EXECUTIVE

 

This First Amendment to the Severance and Change in Control Agreement is made
and entered into on December 18, 2008 by and between AAR CORP., a Delaware
corporation (the “Company”), and Executive (the “Employee”).

 

WHEREAS, the Company and the Employee are parties to a Severance and Change in
Control Agreement dated as of July 9, 2008 (the “Agreement”) and now desire to
amend the Agreement to comply with Internal Revenue Code Section 409A and the
guidance and regulations thereunder, to the extent applicable.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend the Agreement as
follows, effective as of the date hereof:

 

1.                                       By amending Section 7(a)(1) to delete
the reference to “promptly” and replace with “, within 30 days following such
termination of employment,”.

 

2.                                       By amending Section 7(a)(2) to read as
follows:

 

The Company shall, within 30 days following such termination of employment, pay
to Employee in a lump sum, a cash payment in an amount equal to two times
Employee’s total compensation (base salary plus annual cash bonus) for either
the fiscal year of the Company most recently ended prior to the date of
termination, or the preceding fiscal year, whichever is the highest total
compensation, subject to applicable withholding; provided, however, that the
Employee may elect to have payment of any such amounts be made on a schedule of
Employee’s own choosing, provided that such schedule shall be completed no later
than two years from the date of Employee’s termination of employment.

 

3.                                       By adding a new Section 18 to read as
follows:

 

18.           Provisions Regarding Code §409A.

 

(a)                                  If at the time of the Employee’s
termination of employment for reasons other than death he is a “Key Employee” as
determined in accordance with the procedures set forth in Treas. Reg.
§1.409A-1(i), any amounts payable to the Employee pursuant to this Agreement
that are subject to Section 409A of the Internal Revenue Code shall not be paid
or commence to be paid until six months following the Employee’s termination of
employment, or if earlier, the Employee’s subsequent death.

 

(b)                                 Reimbursements or in-kind benefits provided
under this Agreement that are subject to Section 409A of the Internal Revenue
Code are subject to the following restrictions:  (1) the amount of expenses
eligible for

 

--------------------------------------------------------------------------------


 

reimbursements, or in-kind benefits provided, to the Employee during a calendar
year shall not affect the expenses eligible for reimbursement or the in-kind
benefits provided in any other calendar year, and (2) reimbursement of an
eligible expense shall be made as soon as practicable, but in no event later
than the last day of the calendar year following the calendar year in which the
expense was incurred.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first written above.

 

 

AAR CORP.

 

 

 

By:

 

 

Its:

President and Chief Operating Officer

 

 

 

 

 

[EXECUTIVE]

 

 

 

 

 

2

--------------------------------------------------------------------------------